Citation Nr: 1507073	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

It is reasonably shown that the Veteran's right hip disability (including bursitis and arthritis) is causally related to his activities in service.


CONCLUSION OF LAW

Service connection for a right hip disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) show that in 1995 the Veteran reported bilateral hip pain while running, on the right greater than the left,.  The assessment was imbalance of the bilateral hip region; he was instructed in exercises and a stretching routine to perform. 

An April 2012 VA X-ray found mild degenerative arthritis of the hip joints, right greater than left. 

On May 2012 VA examination, the examiner noted the 1995 hip strain in service and the Veteran's reports that years of running and marching in service caused his hip disability.  X-rays were considered unremarkable.  The examiner opined that the Veteran's right hip disability was less likely than note related to his service-connected low back disability.  The provider did not opine whether or not a right hip disability was directly related to service. In a September 2012 addendum opinion, the examiner indicated that the Veteran's right hip disability was less likely than not related to service as a May 2012 X-ray of the hip was unremarkable and  there was no treatment for hip pain until 2012.

A June 2013 VA MRI showed intralabral degeneration of the right superior acetabular labrum without evidence of a tear.  A June 2013 VA treatment record shows the Veteran received corticosteroid injections for bilateral hip bursitis.  

On September 2013 VA hips examination (conducted in connection with a  claim of service connection for left hip disability), the examiner noted a diagnosis of left hip bursitis and the treatment of bilateral hip pain in service.  The examiner opined that it is at least as likely as not that the Veteran's claimed disability (i.e. a left hip disability) is related to service.  The examiner noted that bursitis is an overuse injury caused by inflaming the bursa, that the Veteran complained of hip pain in service, and that his time in service weakened the hips making him more vulnerable to overuse injuries, including bursitis.  Following the September 2013 VA examination, the originating agency granted service connection for a left hip disability.

At the December 2014 videoconference hearing, the Veteran testified that during service he would run from 6 to 10 miles per day and that his hips would bother him. He reported that he continued to experience hip pain after service and that an MRI in 2013 showed bursitis.

In a December 2014 statement a private physician, C. C., M.D., noted the Veteran's history in service, that he ran on a daily basis to maintain his physical conditioning, and that he sought treatment for hip pain in 1995.  Dr. C. C. noted that the Veteran has ongoing hip pain and that he had received treatment including bilateral trochanteric bursa injections, and opined that there appeared to be a causal relationship between the Veteran's history of running in service and the degenerative changes found on X-rays and MRIs.  She concluded that although his degenerative joint disease progression could be attributed to aging, he has had problems since the [relatively young]  age of 35 and to a greater degree than one would expect from natural processes.  Additionally, labral degeneration is typically attributed to running and thus the impression was that there is a causal relationship between the Veteran's right hip disability and service.  Dr. C. C. noted that the Veteran does not have a history of acute injury to a specific joint and thus certification for one joint only (right hip or left hip) is short-sighted as the impact on both joints needs to be considered. 

The record includes both medical evidence that tends to support the Veteran's claim and evidence that is against the claim.  While all opinions are by medical professionals, the Board finds more probative and persuasive the September 2013 VA examiner's opinion (indicating that bursitis is an overuse injury and that the Veteran's time in service weakened the hips making him more vulnerable to bursitis) and the December 2014 private opinion (indicating that the Veteran's right hip disability is causally related to his time in service as it appeared prematurely for an aging process, and beyond what one would expect from the natural aging process and because labral degeneration is typically attributed to running), as these opinions include a more detailed rationale, and reflect greater familiarity with the factual background.  The private provider also notes there is no reasonable basis for distinguishing the etiology of the right hip pathology from that of the left hip pathology (which is already service-connected).  The May and September 2012 opinions of the VA examiner merit lesser probative value; the former does not discuss direct service connection and is incomplete, and the latter is conclusory, and does not acknowledge the Veteran's accounts of very extensive running in service, or the cumulative effect of such running over the course of service.  In noting that imaging studies in 2012 were unremarkable, it also fails to acknowledge that April 2012 hip X-rays were interpreted as showing degenerative arthritis.

The Board finds that the more probative evidence reasonably shows that the Veteran's current right hip disability is related to his military service.  Accordingly, service connection for a right hip disability (to include the diagnoses of bursitis and arthritis) is warranted.







ORDER

Service connection for a right hip disability is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


